Case 2:20-cv-00184-JPH-MJD Document 53 Filed 08/11/21 Page 1 of 3 PageID #: 148




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 DANIEL ADAM BROWN,                                    )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )        No. 2:20-cv-00184-JPH-MJD
                                                       )
 KNOPP,                                                )
                                                       )
                               Defendant.              )

                    ORDER DENYING WITHOUT PREJUDICE MOTION
                    FOR ASSISTANCE WITH RECRUITING COUNSEL

         Plaintiff Daniel Brown has filed a motion for assistance recruiting counsel. Litigants in

 federal civil cases do not have a constitutional or statutory right to court-appointed counsel. Walker

 v. Price, 900 F.3d 933, 938 (7th Cir. 2018). Instead, 28 U.S.C. § 1915(e)(1) gives courts the

 authority to "request" counsel. Mallard v. United States District Court, 490 U.S. 296, 300 (1989).

 As a practical matter, there are not enough lawyers willing and qualified to accept a pro bono

 assignment in every pro se case. See Olson v. Morgan, 750 F.3d 708, 711 (7th Cir. 2014) ("Whether

 to recruit an attorney is a difficult decision: Almost everyone would benefit from having a lawyer,

 but there are too many indigent litigants and too few lawyers willing and able to volunteer for these

 cases.").

         "'When confronted with a request under § 1915(e)(1) for pro bono counsel, the district

 court is to make the following inquiries: (1) has the indigent plaintiff made a reasonable attempt

 to obtain counsel or been effectively precluded from doing so; and if so, (2) given the difficulty of

 the case, does the plaintiff appear competent to litigate it himself?'" Eagan v. Dempsey, 987 F.3d

 667, 682 (7th Cir. 2021) (quoting Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir. 2007)). These two

 questions "must guide" the Court's determination whether to attempt to recruit counsel. Id. These

                                                   1
Case 2:20-cv-00184-JPH-MJD Document 53 Filed 08/11/21 Page 2 of 3 PageID #: 149




 questions require an individualized assessment of the plaintiff, the claims, and the stage of

 litigation. See Pruitt, 503 F.3d at 655-56. The Seventh Circuit has specifically declined to find a

 presumptive right to counsel in some categories of cases. McCaa v Hamilton, 893 F.3d 1027, 1037

 (7th Cir. 2018) (Hamilton, J., concurring); Walker, 900 F.3d at 939.

        The first question, whether litigants have made a reasonable attempt to secure private

 counsel on their own "is a mandatory, threshold inquiry that must be determined before moving to

 the second inquiry." Eagan, 987 F.3d at 682; see also Thomas v. Anderson, 912 F.3d 971, 978

 (7th Cir. 2019) (because plaintiff did not show that he tried to obtain counsel on his own or that he

 was precluded from doing so, the judge's denial of these requests was not an abuse of discretion).

 Plaintiff has attempted to contact multiple attorneys with requests for representation without

 success. The Court finds that he has made a reasonable effort to recruit counsel on his own before

 seeking the Court's assistance. He should continue his efforts to find counsel.

        "The second inquiry requires consideration of both the factual and legal complexity of the

 plaintiff's claims and the competence of the plaintiff to litigate those claims himself."

 Eagan, 987 F.3d at 682 (citing Pruitt, 503 F.3d at 655). "Specifically, courts should consider

 'whether the difficulty of the case—factually and legally—exceeds the particular plaintiff's

 capacity as a layperson to coherently present it to the judge or jury himself.'" Id. (quoting Pruitt,

 503 F.3d at 655). "This assessment of the plaintiff's apparent competence extends beyond the trial

 stage of proceedings; it must include 'the tasks that normally attend litigation: evidence gathering,

 preparing and responding to motions and other court filings, and trial.'" Id. (quoting Pruitt, 503

 F.3d at 655).

        Plaintiff's claim in this case is that defendant Officer Knopp used excessive force against

 him at the Vigo County Jail. The facts of the claim are not complex, and he has been able to



                                                  2
Case 2:20-cv-00184-JPH-MJD Document 53 Filed 08/11/21 Page 3 of 3 PageID #: 150




 describe them to the Court. In support of his motion, Plaintiff states that he has limited access to

 the law library and limited funds but does not identify any other impediment to his ability to pursue

 his claims. In these circumstances, he is competent to litigate this case on his own at this time.

        Plaintiff's motion to appoint counsel, dkt. [47], is denied without prejudice. The clerk is

 directed to send Plaintiff a motion for assistance recruiting counsel form, which he must use if he

 chooses to renew his motion. The Court will remain alert to changes in circumstances that may

 warrant reconsideration of the motion, such as a settlement conference or trial.

 SO ORDERED.

 Date: 8/11/2021




 Distribution:

 DANIEL ADAM BROWN
 2603 E. Thomas Ave.
 Apt. #1
 Terre Haute, IN 47805

 David P. Friedrich
 WILKINSON GOELLER MODESITT WILKINSON AND DRUMMY
 dpfriedrich@wilkinsonlaw.com




                                                   3
